Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 24 January 1818
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					my Dear Daughter
					Quincy Jan’ry 24th 1818
				
				I received your journal No 4. containing the drawing Room History, which amused us much. What would have been Said in my day, if So much Style, pomp and Etiquette had been assumed? the Cry of Monarchy, Monarchy, would have resounded from Georgia to Maine.—but according to the old proverb—some persons may Rob; better than others look over the hedge.—I am not condemning this new order of things—but think it perfectly Right, and the only method to bring order out of the confusion, into which the Sans Culotte System, adopted by mr Jefferson, and the Liberty & equality, pursued by mrs Madison, had Subjected the drawing Room to. To quote mr Burk, “the Swineish Multitude had free egress, and Regress—untill it became Such a medley as to excite Ridicule”—but this is between ourselves. at Philadelphia, the drawing Room was held under certain Regulations—and no improper company was ever introduced there a writer in Niles Register has undertaken to describe them, and I come in for a Share. he asserts, that parties running high, persons of different political opinions were received coldly, “and that persons about the president and mrs Adams, manifested it in Such a manner, that they withdrew.” Now this is the first time I ever heard of it. all persons who attended Drawing Rooms at all, came without distinction, and were received with civility. If they withdrew, or never came, that was their fault not mine. how  mr J. P. might look, I know not. he was a vinegar Bottle from the beginning. I have witnessd much greater, disorder, and want of respect, and politeness, upon a Birth day at St James; than, I ever saw at any of the drawing Rooms; where I have been either a visitor or a principle.I think it very probably you will come in for a Share of these new arrangements with certain persons—who will try to render them unpopular.—I am glad they have commenced under the present Reign—I wish to See one other mode adopted, a Regular Levee for the President it would releive him from daily intrusions.Last Saturday Jan’ry 17th was one of the finest winter days I ever knew. it accordingly tempted me to go to Boston and bring the children home with me; they had not been here for a fortnight—they have now become more Regular and Steady. Harriet has a good deal of influence with them—Johns ambition is excited at School, and he gets on with the approbation of his Master—and Charles gets the Medal of honour—It is now three weeks since I saw George. I do not tempt him to come So often as we Should be glad to See him. I think it of concequence that he Should apply to his Studies, with dilligence, and become more of a Scholor, and less of a Reader.Monday Jan’ry 26I had just written thus far, when a chaise Stoped at the door, and my Friend mrs Cushing came to pass a day or two with me. it was very cold and the Snow falling fast: it continued all day on Saturday, and has not cleard up. it is now a foot or more deep. winter appears to have set in, with all its Beauties, for Such I consider a covering of Snow to the Earth. in the Evening of Saturday George came in, from Cambridge, and went off, again this morning. he thinks he Shall be able to enter colledge, at the close of the vacation. I hope he will, with credit to himself—How Shall we account for the difference of Manners, between John and George? with the Same Education—John never had an awkard tick, or Motion in his Life, and I had almost Said, George never had any other. Still I hope, he will Some day get a polish—as he is more willing to listen to advice & be reminded of them. Charles manners, in general are very correct. he is a different Boy from either of the others. all of them belong too nearly, to the Family of the PositivesI do not hear of mr Popes arrival in Boston, alltho I have requested mr Shaw to give me notice. I am told that mr Holly is prepareing to go to Kentucky to Spy the land, and fathom the people—I learn that mr Clay has written him a Letter informing him that altho he voted against him, he must not to judge by that, that he is opposed to him, but the contrary, for that was the only way in which he could have Succeeded—!! what Shall we think of such politiciansI learn by a Gentleman late from England, that Madam Bona, or miss Paterson was attended to Havre by a mr Creighton Son of a Gentleman in office who Sent and had him arrested. it was Supposed that he attended intended to Marry her. he was only 20 years of Age. if the whole Set had remaind abroad, it might have been quite as well for their Country. we want not either their Manners or example.mrs Foster with whom you left your sattin, has written to know if you will have it coulourd a maroon, for the man after keeping it a long time, has Sent word that it will not answer to coulour it a light coulour, as he cannot remove the Spots. be so good as to right write me word. if I make mistakes in writing, attribute it to constant talking in the Room. it is so cold that I am obliged to take my Chess Board into my Lap close to the fire—and yet my fingers are quite Stiff—I enclose a Letter which I received from Caroline. if you know any thing of the Gentleman who at that time made you an offer of taking any thing you might wish to Send to Washington, it may lead to some clue where the Bundle is, or may be found, if mrs Smith never received it. you will if you think proper, let mrs Smith read the Letter & return it to me.My kind Love to my dear son; I long to See a Letter from him, tho I have not the Heart to request it of him—knowing that all his time must be fully occupied. I am glad to hear that Judge Cranch has made you a visit. he is one of the choice ones of the Earth. he wrote or mrs Cranch that he had been to See you, and that mr Adams had offerd him a Bed, but he had always been in the habit of staying with mr Eliot, altho he was not the less obligedRemember me to all your Sisters / continue to amuse and entertain your affectionate Mother
				
					A Adams
				
				
					PS I fear you expose your health by too close Rooms & large parties—they will not do for weak Lungs.
				
			